 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDGoodyear Tire and Rubber CompanyandLonnie L.CampbellUnited Rubber,Cork,Linoleum and Plastic Workersof America,Local 831,AFL-CIO-CLCandLonnie L.Campbell.Cases 5-CA-16224 and 5-CB-459521 February 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 29 November 1985 Administrative LawJudge James T. Youngblood issued the attacheddecision.The Respondent Union filed exceptionsand a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent Company,Goodyear Tire and Rubber Company, Danville,Virginia, its officers, agents, successors, and as-signs, and the Respondent Union, United Rubber,Cork, Linoleum and Plastic Workers of America,Local 831, AFL-CIO-CLC, Danville, Virginia, itsofficers, agents, and representatives, shall take theaction set forth in the Order.1 In adoptingthe judge's determination that the treasurer's contract ad-ministrationduties do not requirehis on-the-job presence during the firstshift,we note that all these duties related to dues checkoff and could beaccomplished either by telephone or by mail. Even if, however, the treas-urer would choose to continue to perform these tasks in person, theycould be accomplished with littleinconveniencebefore the start of thesecond shift or after the completion of the third shift during the Compa-ny's normalbusinesshours. SeeFord Motor Co.,269 NLRB 250 (1984);ElectricalWorkers IUE (Spartus Corp),271 NLRB 607 (1984)Harvey A. Holzman, Esq.,for the General Counsel.Ronald L. Davis,of Danville, Virginia, for the Respond-ent Employer.DavisonM. Douglas, Esq.,of Greensboro, North Caroli-na, for the Respondent Union.Raymond R. Robrecht, Esq.,of Salem, Virginia, for theCharging Party.DECISIONSTATEMENT OF THE CASEJAMES T. YOUNGBLOOD, Administrative Law Judge.This matter was teed before me on 7 August 1985 inDanville,Virginia.The charges werefiled by Lonnie L.Campbell on 6 March 1984 and the complaint issued 30November 1984 allegingthat GoodyearTire and RubberCompany(Goodyear)and United Rubber,Cork,Linole-um and Plastic Workers of America,Local 831, AFL-CIO, CLC (Union),have maintained,applied,and en-forced a collective-bargaining agreement which grantstop seniority to certain union officials for shift prefer-ence,surplus,and layoff,which discriminates against em-ployees in violation of Section 8(a)(1) and (3), and Sec-tion 8(b)(1)(A) and (2) of the Act,respectively.The Re-spondents deny the commission of any unfair labor prac-tices.On the entire record,including my observations of thewitnesses and their demeanor while testifying, and afterdue consideration of the briefs filed,Imake the follow-ingFINDINGSOF FACT'1.JURISDICTIONGoodyear, an Ohio corporation with an office andplace of business in Danville, Virginia, is engaged in themanufacture and nonretail sale and distribution of tiresand related products at this Danville facility. Respond-ents admit, and I find, that Goodyear is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondents admit,and Ifind,that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESGoodyear and the Union have had a history of collec-tive bargaining since 1968 at the Danville, Virginia facili-ty,where some 1700 production and maintenance em-ployees are currently represented by the Union. Themost recent contract between the parties was effective 21April 1985 and, as this agreement was negotiated duringthe pendency of this controversy, the parties left theissue of superseniority to be resolved by this proceeding.The parties stipulated that the prior contract effective 11June 1982 between Goodyear and the Union which sup-plemented a companywide agreement of 30 April 1982 to20 April 1985 had not been changed and is still in effectin all respects relating to the issue of superseniority. Ac-cordingly, the 1982-1985 contract will be the only onereferred to herein.1The facts found herein are a compilation of the credited testimony,the exhibits, and stipulations of fact, viewed in light of logical consisten-cy and inherent probability. Although these findings may not contain orrefer to all the evidence, all has been weighed and considered To theextent that any testimony or other evidence not mentioned in this deci-sion may appear to contradict my findings of fact, I have not disregardedthat evidence but have rejected it as incredible, lacking in probativeweight, surplusage, or irrelevantCredibility resolutions have been madeon the basis of the whole record, including the inherent probabilities ofthe testimony and the demeanor of the witnessesWhere it may be re-quired I will set forth specific credibility findings278 NLRB No. 98 GOODYEAR TIRE & RUBBER CO.651Thatcontract provides in article X-Seniority,Section5, Shift Preference,as follows:(b) TheLocal Union President,VicePresident, Sec-retary,Treasurer,Local Union Negotiating Com-mittee, Division Chairman,Union Time Study Man,Local Union Executive Board,and Policy Membershall hold top seniority ratings on their classifica-tions for their terms of office for shift preference,surplus and layoff.Employees removed from their preferred shifts bythe above representatives may exercise their secondpreference for shift and are eligible for the first shiftvacancy on their preferred shifts, regardless of se-niority.After the above representatives no longer functionin their respective capacities,theirjob shift will beconsidered a shift vacancy and filled accordingly(unless the representative obtain such shift bynormal contractual procedures).On 14 November 1983 newly elected Executive BoardMember 1 Thomas Hall assumed his office and at that timeexercised his right to superseniority and elected to movefrom the second shift to the first shift thereby bumpingLonnie L.Campbell,the Charging Party,from the firstshift to the second shift.Lonnie L. Campbell had moreseniority than Thomas Hall and, absent the supersenior-ityprovision,Hall could not have bumped Campbellfrom the first shift.2As I understand,the General Counsel is only attackingthis contractual grant of superseniority insofar as it ap-plies to(1) the treasurer of the Union,and (2) theUnion's executive board members.Italso appears thatthe General Counsel is not attacking the grant of super-seniorityfor shiftpreference to officials other than thetreasurer and executive board members.InGulton Electro-Voice,266 NLRB 406,409 (1983),the Board reconsidered certain decisions which grantedsuperseniorityfor layoff and recall to union processingor other on-the-job contract administration responsibil-ities.After reviewing those decisions the Board stated:We will find unlawful those grants of superseniorityextending beyond those employees responsible forgrievance processing and on-the-job contract ad-ministration.We will find unlawful only those su-perseniority provisions limited to employees who,as agents of the union,must be on the job to accom-plish their duties directly related to administeringthe collective-bargaining agreement.The Board set forth in its rationale for this conclusion bystarting at 266 NLRB 408:In our view, the balance struck inDairyleawas cor-rect. In consideration of the underlying purpose ofthe Act "to provide additional facilities for the me-diation of labor disputes affecting commerce," in-2Newly elected secretary Mary Ann Davis also exercised her supervi-sory seniority for first-shift preference, however,that is not being chal-lenged in this proceeding.suring the enforcement of the collective-bargainingagreement by retaining on the job union representa-tives responsible for processing grievances is a suffi-ciently compelling reason to allow limited supersen-ioritywithrespect to layoff and recall to those whoperform steward-like duties.It is the immediacy ofattention that stewards can offer that place thestewards in such a special position.Further,stewardjob-retention superseniority'necessary to the stew-ards'ability tocarry out theprimary duties of thierunion position.However,superseniority is inherent-ly discriminatoryand the stewards'need to maintainan on-the-job presence does not generally apply toofficers;thus the justification used for stewards doesnot extend to officers generally-unless the latterperform steward-like duties. [Footnote omitted.]A. TheExecutive Board MembersThe International Union'sconstitution sets forth theduties of the executive board members and are containedin articleVIII,section 11 at pages 72-75.3The dutiescontained in the International's constitution clearly relatesolely to internal union matters and do not constitutegrievance processing and/or on-the-job contract adminis-trations.The bylaws of theRespondentUnion,articleIV, section 5 on pages 7-8 set forth the duties of the ex-ecutive board members and these duties like the Interna-tional's constitution clearly relate solely to internal unionmatters and are not considered grievance processingand/oron-the-job contract administration,except oneprovision relating to the Union's internal grievanceappeal process.4The Unionargues that because of this appeal processthe executive board is involved in the processing ofgrievances sufficient to warrant superseniority.Thus, itmeets to consider grievancesturned down by theUnion's grievance committee and makes decisions as towhether to reverse the decision of the grievance commit-tee and to carry grievances forward.It appears that ifthe grievance committee of the Union had previouslymet and decided not to process a grievance on behalf ofa particular employee that employee has 5 days to appealthat decision to the executive board.Once appealed theexecutive board considers the merits of the grievance.The executive board can either decide to uphold the de-cision of the grievance committee not to process thegrievance or it can reverse that decision and elect toprocess the grievance.It appears that on at least six oc-casions in the last 3 years the executive board met andreversed decisions of the grievance committee and decid-ed to go forward with theprocessing of grievances. Ifthe executive board decides to uphold the decision of thegrievance committee,the grievant then has the right toappeal that decision,to the entire membership.53 See G CExhs 4 and 5.aArt IV, sec.5(d)This section and art.V sec. 5(d), permits a griev-ant who is dissatisfied with the disposition of his grievanceby the uniongrievance committeeto appeal tothe executiveboard. The executiveboard can eithergrant or deny his appeal5 The Unionhad not contended that the entire membership is entitledto supersenioritybecause of its appellate powers. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record reflects that approximately 8 to 10 of theseappeals are heard by the executive board on a yearlybasis and that on occasion the appeals, are overturnedand the grievance committee is directed to take furtheraction apparently through arbitration. All of this actionof the executive board takes place at the Union's officeabout 2-1/2 miles from the plant, and with no representa-tives of Goodyear being present or involved. This isstrictly an internalunion functionso that grievants havea right of review when a grievance is denied by theUnion's grievance committee.Although this appellate action is certainly commenda-ble on the part of the Union, in my view it is neither on-the-job contract administration, nor processing griev-ances in the sense that the executive board is processinga grievance with the employer.The Union further argues that on occasions when thepresident and vice president of the Union are absent thesenior executive member (the one receiving the mostvotes during the prior election) fills in for the presidentperforming all of his duties. The record reflects thatduring the past 2 years the senior executive boardmember filled in for the union president on at least twooccasions, and on one of these occasions he was requiredto go into the plant and perform the duties of the presi-dent in handling a discharge case. The record reflectsthat on other occasions executive board members havebeen required to fill in for the union president on at leastthree occasions. The position of senior executive boardmember does not exist under the International's constitu-tion or the Union's bylaws, and it is not listed separatelyin the collective-bargaining agreement, as a separate posi-tion entitled to superseniority. It appears that this posi-tionwas created by the Union as a matter of conven-ience so there would be someone to fill in for the unionpresident.When the senior executive board member iscalled on to act in the stead of the president of theUnion,he is releasedfrom work at the plant and for theentire period of time when he is acting union presidenthe reports at the Union's office located a few miles fromthe plant in North Carolina. The regular union president,when he is on duty as president, is a paid full-time unionposition and he does not work at the Goodyear facility.So as the senior executive board member would not bereplacing an employee I cannot see how this would justi-fy granting superseniority when'he would not be at theplant in any event. SeeInmont Corp.,268 NLRB 1442(1984).The Union also argues that the executive board occa-sionallymeetswithGoodyearconcerningcontractualquestions and therefore its members meet the Board's re-quirement for the grant of superseniority. The Unionpoints to the fact that in June 1984 the executive boardmet with the employer on company property to considerchanges in the collective-bargaining agreement thatwould accommodate a 7-day operation. On one other oc-casion the executive board met with Goodyear on com-pany property to discuss a pending layoff. Finally, oncertain occasions members of the executive board havegone into the plant and met with individual foremen aspart of an investigation. Although these relatively fewsituationsmay be contractually related, they are not thetype that can be called "grievance processing and on-the-job contract administration" that requires an on-the-jobpresence of an entire executive baord.6B. The Union TreasurerThe current union treasurer has been on the first shiftat all timesfrom 1977 to May 1985, due to his regularseniority, and did not in any way exercise the supersen-iority provisions of the contract. Since May 1985, thetreasurer had been a full-time paid position of the Union,like that of its president, and the contractual provisionrelating to superseniority has no bearing on this positionat this time.The General Counsel, however, argues that the inclu-sion of the treasurer in the superseniority provision priortoMay 1985 was unlawful in that thetreasurer's dutiesrelatedonly to internalunion matters and cannot be con-sidered grievance processing and/or on-the-job contractadministration duties, and should be excluded from thecontractual provision and the Respondents should be re-quired to post a notice that they will not maintain andenforce this provisionanylonger.The duties of the treasurer are contained in article 8,section 10 of the International Union's constitution, andarticle IV, section 4 of the Union's bylaws.' The treasur-er'sduties contained in these documents clearly relatesolely to internal union matters and do not involve griev-ance processing and/or on-the-job contractadministra-tion duties.However, under the collective-bargainingagreementthe treasurer had some functions relating to the contrac-tual dues-checkoff provisions and makes weekly visits tothe plant to pick up the dues check from Goodyear. Ad-ditionally, the treasurer is responsible to notify the Com-pany of those individuals that have left the Union so thatdues checkoff will be discontinued for those individuals.Also, the treasurer informs Goodyear which employeesdrawing supplemental unemployment benefits shouldhave union dues deducted from the supplemental unem-ployment benefits paid by Goodyear to those employees.Secondly, the Union argues that the treasurer is in-volved in processing grievance because the collective-bargaining agreementexplicitly give the Union's treasur-er the authority to enter the plant during plant workinghours for the purpose of investigation or discussions ofgrievances. There was no testimony at this hearing con-cerning the extent to which the treasurer had ever exer-cised this contractual right.Additionally, theUnionargues that as a memberof the executive board the treas-urer is by necessity involved in the processing of griev-ances.Because Ihave concluded that the executiveboard members are not entitled to superseniority as mem-bers of the executive board, I will not discuss this latterargumentany further.The contractual provisions relating to dues checkoffand the collection of the union dues by the treasurer onhisweekly visits to the plant to pick up the dues checkBFour members of the nine-member executive board, the Union'spresident, vice president, secretary, and treasurer are separately accordedsupersemonty.7 See G.C Exhs. 4, 5, and 6. GOODYEARTIRE & RUBBER CO.from Goodyear, and those provisions relating to supple-mental unemployment benefits which require Goodyearto deduct union dues therefrom, certainly are not thetype of contractualadministrationfunctions that theBoard considers as warranting the grant of supersenior-ity.These functions are really internal union matters re-lating to the Union as an institution and have little ornothing to do -with grievance processing and/or on-the-job contract administration.The other provision permitting the treasurer to enterthe plant during plant working hours for the purpose ofinvestigation or discussion of grievances merely permitsthose persons involved access to the plant during work-ing hours. This provision does not mean that they are in-volved normally in the investigation or discussion ofgrievances, it merely permits access to the plant in theevent that they become involved in the investigation ordiscussionof grievances. There is no evidence in thisrecord that this provision has ever been invoked by thetreasurer. There was evidence that the full-time positionof benefits representative had been granted access to theplant under this contract provision. The parties have notby contract accorded this position the benefits of super-seniority.It is my conclusion that the treasurerdoesnot performany functions which materially relate to the on-the-jobenforcement and administration of the collective-bargain-ing agreementother than the pure ministerialinternalunion function of collecting dues from the Employer,and that the treasurer's functions have no official role inthe grievance process. The fact that the treasurer mayenter the plant during working hours for the purpose ofinvestigationor discussion of grievances does not rel-egate the position to a steward-like position simply be-cause the treasurermight sometimebe involved in the in-vestigation or discussion of a grievance and may need toenter the plant for that purpose.Like the executive board members I do not regard thetreasurer as having any responsibilities requiring on-the-job presence to further the administration of the collec-tive-bargaining agreement and certainly the treasurer'sdues-collection function certainly does not approach thelevel of responsibility to help stabilize the Employer'slabor relations. SeeGulton Electro-Voice,266 NLRB 406,409 (1983).The fact that thisclause hasno effect on the incum-bent treasurer does not mean that it will never have suchan effect in the future. Moreover, prior to May 1985,while the treasurerwas afull-time employee of Good-year, this clause clearly discriminated among the employ-ees based on union-related activities and certainly is atodds with Section 7 of the Act. At the present time, theclause insofar as it relates to the treasurer is dormant butit certainly is not moot.Therefore, it is my conclusion that grantingsupersen-iority to the executive board members and the treasurerof the Union for their terms of office for shift preference,surplus, and layoff is unlawful, and bymaintaining thesuperseniority clause with respect to the executive boardmembers and the union treasurer, the Respondent Unionhas violated Section 8(b)(1)(A) and (2) of the Act, andRespondent Employer has violated Section 8(a)(1) and653(3)of the Act. Furthermore, by according ExecutiveBoardMember Thomas Hall superseniority under thedisputed clause with respect to shift preference on 14November 1985 and thereby causing employee LonnieCampbell to be removed from the first shift and placedon the second shift, thereby affecting his employmentstatuswhich would not have been affected if the collec-tive-bargainingagreementhad not accorded the execu-tive board members superseniority, Respondent Unionthereby violated Section 8(b)(2) and (1) of the Act, andRespondent Employer discriminatedagainst itsemploy-ees in violation of Section 8(a)(3) and (1) of the Act.8THE REMEDYHaving found that Respondents have engaged in cer-tain unfair labor practices we shall order that they ceaseand desist therefrom and take certain affirmative actiondesignedto effectuate the policies of the Act. Havingfound that the superseniority clause in dispute is unlaw-ful as it relates to the executive board members and theunion treasurer, I shall therefore order that RespondentUnion and the Respondent Employer cease and desistfrom maintainingsuch clause in their collective-bargain-ing agreement.Having found that the unlawfulsupersen-iority clause was applied so as to causediscriminationagainst employee Lonnie Campbell on 14 November1983,who would not have been bumped from the firstshift to the second shift but for the illegaldiscriminationdepriving him of seniority, I shall order that RespondentEmployer offer to reinstate employee Lonnie Campbellto the first shift if he so desires, and that the Respond-entsjointly and severally make Lonnie Campbell wholefor any loss of earnings he may have suffered as a resultof the discriminationagainst him.I shall also order thatRespondent Employer expunge from it files any refer-ence to the unlawful shift change, and notify the affectedemployee, Lonnie Campbell, that this has been done andthat the unlawful shift change will not be usedas a basis'for future personnelactions againsthim. Any backpayshallbe computed in the manner established by theBoard inF. W. Woolworth Co.,90 NLRB 289 (1950),with interest, as provided inFlorida Steel Corp.,231NLRB 651 (1977). See generallyIsisPlumbing Co—138NLRB 716 (1962).CONCLUSIONS OF LAW1.GoodyearTire and Rubber Company is engaged incommerce within the meaningof the Act.2.Respondent Union is a labor organizationwithin themeaning of Section 2(5) of the Act.8 The supersemonty clauses which were involved in the cases cited es-sentially involved layoff and recall. The clause in dispute here coversshift preference as well as surplus and layoff. The General Counsel doesnot attack this clause because it grants superseniority for the purposes ofshift preference, to individuals other than the executive board membersand treasurer of the Union. As I have concluded that the executive boardmembers and the union treasurer are not of the type normally affordedsupersemonty for any reason it is not necessary to consider whether ornot the granting of superseniority for shift preference is lawful or unlaw-ful in this matter CfElectricalWorkers IUE Local633, 276 NLRB 1043(1985). 654DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By maintaining a seniorityclausein their collective-bargaining agreementaccording the Respondent Union'sexecutive board members and treasurer superseniority,Respondent Employer and Respondent Union have en-gaged in andare engaginginunfair labor practiceswithin the meaning of Section 8(a)(1) and (3), and Sec-tion 8(b)(1)(A) and (2) of the Act, respectively. And byenforcing such clause by discriminating against employeeLonnie Campbell by according Thomas Hall a memberof the Union's executive board superseniority withregard to shift preference, thereby changing LonnieCampbell's shift which change would not have been af-fected if the collective-bargaining agreementhad not ac-corded the executive board member superseniority, theRespondents have engaged in further violations of theforegoingsectionsof the Act.On these findings of fact and conclusions of law andon the entire record,I issue thefollowing recommend-ed9ORDERA. The Respondent, Goodyear Tire and Rubber Com-pany, Danville, Virginia, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Maintaining and enforcing collective-bargainingprovisionswithRespondentUnion,UnitedRubber,Cork, Linoleum and Plastic Workers of America, Local831,AFL-CIO,, CLC, according the Union's executiveboard members and the union treasurer superseniority.(b)Discriminating against any employee in regard toshift preference, surplus, or layoff, by according super-seniority to the Union's executive board members or theUnion's treasurer, when such affected employees have agreater seniority in terms of length of employment thanthose of theaforementionedunion officials.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Jointly and severally with Respondent Union makewhole Lonnie Campbell for any loss of earnings he mayhave suffered as a result of the discrimination againsthim, such earnings to be determined in the manner setforth in the remedy section of this decision and offer toLonnie Campbellreinstatementon the first shift, if he de-sires,who would not have had a shift change but for theunlawful assignmentof superseniority to Thomas Hall,one of the Union's executive board members.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.9 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrdershall, asprovidedin Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(c)Expunge from its files any reference to the shiftchange of Lonnie Campbell affected by the supersenior-ity as applied to the Union's Executive Board MemberThomas Hall on 14 November 1983 and notify LonnieCampbell, in writing, that this has been done and thatevidence of the unlawful shift change will not be used asa basis for future personnel action against him.(d)Post at its establishment in Danville, Virgina,copies of the attached notice marked "Appendix." A.10Copies of the notice, on forms provided by the RegionalDirector for Region 5, after being signed by the Re-spondent Company's representative, shall be posted bythe Respondent immediately upon receipt andmaintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent Company to ensure that the notices are not altered,defaced, or covered by any other material.(e) Post at the same places and under the same condi-tions as setforth aboveas soon asforwarded by said Re-gionalDirector, copies of the attached notice marked"Appendix B."(f)Mail signed copies of the attached notice marked"Appendix `A"' to the Regional Director for Region 5for posting by Respondent-Union.(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.B. Respondent Union, United Rubber, Cork, Linoleumand PlasticWorkers of America, Local 831, AFL-CIO,CLC, Danville, Virginia, its officers,agents,and repre-sentatives, shall1.Cease and desist from(a)Maintaining,enforcing, or otherwise giving effectto those clausesin itscollective-bargaining agreementwith Respondent Company, Goodyear Tire and RubberCompany according the Union's executive board mem-bers and treasurer superseniority -with respect to shiftpreference, surplus, and layoff.(b)Causing or attempting to cause Respondent Com-pany to disciminate against employees in violation ofSection 8(a)(3) and (1) of the Act.(c) In any like or relatedmanner restrainingor coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Jointly, and severally with Respondent Companymake Lonnie Campbell whole for any loss of earnings hemay have suffered by reason of the discriminationagainst him, such lost earnings to be determined in themanner set forth in the remedy section of this decision.(b) Notify Respondent Company, in writing, that it hasno objection to reinstating Lonnie Campbell to the firstshift,who but for the unlawful application of the super-10 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." GOODYEARTIRE & RUBBER CO.655seniority clausewould not have been afforded a shiftchange.(c) Post ai its office and meeting hail used by or fre-quent by its members and employees it represent at Re-spondent'sCompany in Danville, Virginia, facility,copies of the attached notice marked "Appendix B."11Copies of the notice, on forms provided by the RegionalDirector for Region 5, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent' immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(d) Post at the same places and under the same condi-tions as set forth above, as soon as forwarded by the Re-gionalDirector, copies of the attached notice marked"Appendix A."(e)Mail signed copies of the attached notice marked"Appendix B" to the Regional Director for Region 5 forposting by Respondent Company.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply." If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIX ANOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain and enforce any provisions inour collective-bargaining agreement with United Rubber,Cork, Linoleum and Plastic Workers of America, Local831,AFL-CIO, CLC, according the Union's executiveboard members and the Union's treasurer superseniority.WE WILL NOT discriminate against any employees inregard to shift preference, surplus, or layoff, by accord-ing superseniority to the Union's executive board mem-bers or the Union's treasurer, when such affected em-ployees have a greater seniority in terms of length of em-ployment than those of the aforementioned union offi-cials.WE WILL NOT in any like or related manner interferewith, restrain, coerce employees in the exercise of theirrights protected by Section 7 of the Act.WE WILL offerLonnie Campbell full and immediatereinstatement to his former job on the first shift,if he sodesires,whose shift change would not have been affectedbut for the unlawful assignment of superseniority toThomas Hall,one of the Union's executive board mem-bers.WE WILL expunge from our files any reference to theshift of Lonnie Campbell affected by the superseniorityasapplied to the Union'sexecutive board member,Thomas Hall,on 14 November 1983 and WE WILL notifyLonnie Campbell,inwriting,that this has been done andthat evidence of this unlawful shift change will not beused as a basis for future personnel actions against him.WE WILL,jointlyand severallywith the UnitedRubber,Cork,Linoleum and Plastic Workers of Amer-ica,Local 831,AFL-CIO,CLC, make Lonnie Campbellwhole for any loss of earnings he may have suffered as aresult of the discrimination against him,with interest.GOODYEAR TIRE AND RUBBER COMPANYAPPENDIX BNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain, enforce, or otherwise giveeffect to any clause in our collective-bargaining agree-ment with Goodyear Tire and Rubber Company, accord-ing our executive board members or our treasurer super-senioritywith respect to shift preference, surplus, andlayoff.WE WILL NOT cause or attempt to cause GoodyearTire and Rubber Company to discriminate against anyemployee in violation of the National Labor RelationsAct.WE WILL NOT in any like or related manner restrain orcoerce employees in the exercise of their rights protectedby Section 7 of the Act.WE WILL notify Goodyear Tire and Rubber Companythat we have no objections to their immediate reinstate-ment of Lonnie Campbell to the first shift who, but forthe unlawful assignment of seniority to Executive BoardMember Thomas Hall would not have been discriminat-ed against.WE WILL, jointly and severally with Goodyear Tireand Rubber Company, make whole Lonnie Campbell forany loss of earnings he may have, suffered as the result ofthe discrimination against him, with interest.UNITED,RUBBER,CORK,LINOLEUM ANDPLASTICWORKERS OF AMERICA, LOCAL831, AFL-CIO, CLC